     8:19-cr-00128-JMG-SMB Doc # 52 Filed: 03/22/21 Page 1 of 1 - Page ID # 286


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                      Plaintiff,                            8:19-CR-128

    vs.
                                                              ORDER
    TIMOTHY COLUMBARE,

                      Defendant.


          IT IS ORDERED:

          1.   The Requests for Transcript (filing 50 and filing 51) are
               granted.

          2.   The Clerk's Office shall mail a copy of this order to the party
               requesting the transcripts.

          3.   The requestor shall be responsible for the cost of the
               transcripts.

          4.   The requestor is directed to contact the court reporter to
               arrange for payment.1

          Dated this 22nd day of March, 2021.

                                              BY THE COURT:


                                              John M. Gerrard
                                              Chief United States District Judge



1 The Court reporter, Rogene S. Schroder, may be reached at (402) 661-7383 or
roschrod79@yahoo.com.
